Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/01/2022.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
in line 3 of Claim 1, delete “Application of” and insert --applying--;
in line 4 of Claim 1, delete “Application of” and insert --applying--;
in line 6 of Claim 1, 
delete “its”, and 
insert --of the optical effective substance-- after “properties”;
in line 1 of Claims 2-7, delete “A” before “method” and insert --The--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a means that has fluorescent properties” in Claim 2 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” is modified by a word that is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 7 recites the limitation "the fluorescence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rich (20050233919).
As to Claim 1, Rich (‘919) discloses a method of disinfecting a region, in particular a skin region of a patient, wherein the method comprises the following steps: 
a) application of an optically effective substance (i.e. pH-indicator containing composition – see p. 3 Example 1) to the region (see entire document, particularly p. 3 [0035] – lines 5-6); and, 
b) application of a disinfectant to the region (see entire document, particularly p. 3 [0035] – lines 6-9), 
wherein the optically effective substance and the disinfectant are configured such that optical properties of the optically effective substance are changed by the disinfectant (see entire document, particularly p. 3 [0035] - last 4 lines).
As to Claim 5, Rich (‘919) discloses that the optically effective substance (i.e. pH-indicator containing composition – see p. 3 Example 1) is perceptible as a brighter region on observation or on an optical detection than a region that is not provided with the optically effective substance (see entire document, particularly p. 2 [0021]-[0025], p. 3 [0029]).

Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (5900067).
As to Claim 1, Jones (‘067) discloses a method of disinfecting a region (18), in particular a skin region of a patient (see Figures 2-5), wherein the method comprises the following steps: 
a) application of an optically effective substance (12, 18) to the region (26) (see Figures 2-3); and, 
b) application of a disinfectant (20) to the region (see Figure 4), 
wherein the optically effective substance (18) and the disinfectant (20) are configured such that the optically effective substance (18) is removed from the region (24, 26) by the disinfectant (20) (see entire document, particularly Figures 4-5, Col. 3 lines 35-40).
As to Claim 2, Jones (‘067) discloses that the optically effective substance (12, 18) is a mean that has fluorescent properties (see entire document, particularly Col. 3 lines 5-21).
As to Claim 4, Jones (‘067) discloses that the optically effective substance (12, 18) and/or the disinfectant (20) are sprayed onto the region (24, 26) (see entire document, particularly Figure 4, Col. 3 lines 13-15 and 25-27, Claims 2-3, 5-6, and 8-9).
As to Claim 5, Jones (‘067) discloses that the optically effective substance (12, 18) is perceptible as a brighter region on observation or on an optical detection than a region that is not provided with the optically effective substance (12, 18) (see entire document, particularly Col. 3 lines 5-21 and 35-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (5900067) as applied to claim 2 above, and further in view of Collins (6706855).
Jones (‘067) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
	Jones (‘067) does not specifically teach that the optically effective substance is a coumarin derivate containing fluorine.
It was known in the art before the effective filing date of the claimed invention to provide an optically effective substance being a coumarin derivate containing fluorine. Collins (‘855) discloses an optically effective substance and a disinfectant where the optically effective substance with fluorescent property is a coumarin derivate containing fluorine (see entire document, particularly Col. 1 lines 16-29 - particularly lines 21-23, Col. 2 lines 30-67 - particularly lines 30-47 and 67, Col. 3 lines 6, 11, and 38) in order to provide a skin cleaning/sanitizing agent that can be readily detected after application, especially at low concentration without adversely affecting the disinfectant properties (see entire document, particularly Col. 1 lines 11-15 and 21, Col. 2 lines 30-60, Col. 14 lines 17-30, Col. 3 lines 22-34). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an optically effective substance in the form of a coumarin derivate containing fluorine as a known alternate substance in the method of Jones in order to  provide an optically effective substance that can be readily detected after application especially at low concentration without adversely affecting the disinfectant properties as shown by Collins.
Thus, Claim 3 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Jones (‘067) and Collins (‘855).

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (5900067).
Jones (‘067) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
As to Claim 6, while Jones (‘067) does not appear to specifically teach that the optical properties of the applied optically effective substance are measured after the application of the optically effective substance and before the application of the disinfectant, it would have been well within the purview of and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the optical properties of the applied optically effective substance after the application of the optically effective substance and before the application of the disinfectant in the method of Jones in order to confirm that the region is completely covered with the optically effective substance prior to application of the disinfectant so as to ensure that visualization/observation after the application of the disinfectant is accurate indication/representation/reflection of the result from the disinfection process rather than from inadequate application of the optically effective substance. Only the expected results would be attained.
As to Claim 7, while Jones (‘067) discloses that the optical properties is carried out after disinfection and a conclusion is drawn from the comparison on whether the disinfection was sufficient (see Figure 5), Jones (‘067) does not appear to specifically teach that a comparison of the optical properties, e.g. of the fluorescence, is carried out before and after the disinfection and a conclusion is drawn from the comparison on whether the disinfection was sufficient. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the optical properties of the applied optically effective substance before the disinfection (i.e. after the application of the optically effective substance and before the application of the disinfectant) so as to enable comparison of the result from before the disinfection to the result of the disinfection  in the method of Jones in order to ensure that visualization/observation after the application of the disinfectant is accurate indication/representation/reflection of the result from the disinfection process rather than from inadequate application of the optically effective substance. Only the expected results would be attained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 6524390, 10613030, 20050090414, 20060264346, 20120214879, 20140327545, 20180214588, 20190298866.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799